Exhibit 10.1

EXECUTION COPY

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, New York 10036

  

WELLS FARGO SECURITIES, LLC

WELLS FARGO BANK, NATIONAL

ASSOCIATION

301 South College Street

Charlotte, North Carolina 28288

April 25, 2012

Watson Pharmaceuticals, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, New Jersey 07054

Attention: Stephen Kaufhold, Vice President, Treasurer

Project Compass

Commitment Letter

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), Wells Fargo Bank,
National Association (“Wells Fargo Bank”), Wells Fargo Securities, LLC (“Wells
Fargo Securities”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(together with Bank of America, Wells Fargo Bank, and Wells Fargo Securities,
the “Commitment Parties”, “we” or “us”) that you ( the “Borrower” or “you”),
intend to acquire, directly or indirectly (the “Acquisition”), the entire issued
share capital of Actavis Pharma Holding 4 ehf., Actavis Inc., and Actavis S.à
r.l. (collectively, the “Acquired Business”) from its equity holders (the
“Sellers”) and certain debt claims owed by the Acquired Business to the Sellers
and other affiliates. The Acquisition will be effected by the Borrower’s
purchase of all of the outstanding equity of the Acquired Business and such
intercompany debt claims, after which the Acquired Business will be an indirect
wholly-owned subsidiary of the Borrower. The Borrower, the Acquired Business and
their respective subsidiaries are sometimes collectively referred to herein as
the “Companies”.

You have also advised us that you intend to finance a portion of the
Acquisition, the repayment or redemption of certain existing indebtedness and
preferred stock of the Acquired Business (the “Refinancing”), and the costs and
expenses related to the Transaction (as hereinafter defined) from the following
sources (and that no financing other than (a) the financing described herein,
(b) drawings under the Revolving Credit Agreement among the Borrower, the lender
parties thereto and Bank of America, as administrative agent, dated as of
September 16, 2011, as amended and in effect prior to the Closing Date (as
hereinafter defined) and (c) the issuance of common equity interests issued to
the Sellers in accordance with the Acquisition Agreement will be required in
connection with the Transaction (as hereinafter defined)): (a) up to $2.0
billion in a senior unsecured term loan facility of the Borrower (the “Senior
Credit Facility”); and (b) up to $4.5 billion in gross proceeds from the
issuance and sale by the Borrower of senior unsecured notes (the “Notes”) or, if
the Senior Credit Facility is not syndicated and/or the Notes are not issued and
sold on or prior to the Closing Date, up to $6.0 billion in senior unsecured
loans (the “Bridge Facility” and, collectively with the Senior Credit Facility,
the “Facilities”) made available to the Borrower as interim financing to the
Senior Credit Facility or Permanent Securities (as

 

   1    Compass – Commitment Letter



--------------------------------------------------------------------------------

hereinafter defined), as applicable. The Acquisition, the Refinancing, the
entering into and funding of the Senior Credit Facility, the issuance and sale
of the Notes or the entering into and funding of the Bridge Facility and all
related transactions are hereinafter collectively referred to as the
“Transaction.” The date of consummation of the Acquisition is referred to herein
as the “Closing Date.” The date that this Commitment Letter is accepted by the
Borrower is referred to herein as the “Commitment Date.”

1. Commitments. In connection with the foregoing, (a) each of Bank of America
and Wells Fargo Bank is pleased to advise you of its several, and not joint,
commitment to each provide $225 million (for a total of $450 million) of the
Senior Credit Facility (in such capacity, the “Initial Senior Lenders”) and Bank
of America is pleased to advise you of its willingness to act as the sole and
exclusive administrative agent (in such capacity, the “Senior Administrative
Agent”) for the Senior Credit Facility and Wells Fargo Bank is pleased to advise
you of its willingness to act as sole syndication agent for the Senior Credit
Facility, all upon and subject to the terms and conditions set forth in this
letter and in Annex II hereto (the “Senior Financing Summary of Terms”) and
Annex III hereto, (b) each of Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any of its affiliates designated to act in such capacity, “MLPFS”) and Wells
Fargo Securities is pleased to advise you of its willingness, and you hereby
engage MLPFS and Wells Fargo Securities, to act as the exclusive lead arrangers
and exclusive bookrunning managers (in such capacity, the “Senior Lead
Arrangers”) for the Senior Credit Facility, and in connection therewith to form
a syndicate of lenders for the Senior Credit Facility (collectively, the “Senior
Lenders”) in consultation with you, including Bank of America and Wells Fargo
Bank, (c) each of Bank of America and Wells Fargo Bank is pleased to advise you
of its undertaking, as a lender under the Existing Credit Agreement (as
hereinafter defined), to consent to an amendment to the Existing Credit
Agreement to (i) increase the aggregate Commitments (as defined in the Existing
Credit Agreement) by at least $250 million and (ii) conform the covenant
contained in Section 7.08 of the Existing Credit Agreement (and any related
provisions or definitions, or any successor provision) to the maximum
consolidated leverage ratio financial covenant that will be contained in the
Credit Documentation (as hereinafter defined) for the Senior Credit Facility,
(d) each of Bank of America and Wells Fargo Bank is pleased to advise you of its
several, and not joint, commitment to provide 50.0% of the Bridge Facility for a
total of $6.0 billion (in such capacity, each an “Initial Bridge Lender” and,
together with the Initial Senior Lenders, the “Initial Lenders”) and Bank of
America is pleased to inform you of its willingness to act as the sole and
exclusive administrative agent (in such capacity, the “Bridge Administrative
Agent” and, together with the Senior Administrative Agent, the “Administrative
Agents”) for the Bridge Facility and Wells Fargo Bank is pleased to advise you
of its willingness to act as sole syndication agent for the Bridge Credit
Facility, all upon and subject to the terms and conditions set forth in this
letter and in Annex I hereto (the “Bridge Summary of Terms” and, together with
the Senior Financing Summary of Terms, the “Summaries of Terms” and, together
with this letter agreement and Annex III hereto, this “Commitment Letter”) and
Annex III hereto and (e) each of MLPFS and Wells Fargo Securities is also
pleased to advise you of its willingness, and you hereby engage each of MLPFS
and Wells Fargo Securities, to act as the exclusive lead arrangers and exclusive
bookrunning managers (in such capacity, each a “Bridge Lead Arrangers”; MLPFS
and Wells Fargo Securities acting in their capacity as Senior Lead Arrangers and
as Bridge Lead Arrangers are sometimes referred to herein as the “Lead
Arrangers”) for the Bridge Facility, and in connection therewith to form a
syndicate of lenders for the Bridge Facility (collectively, the “Bridge Lenders”
and, together with the Senior Lenders, the “Lenders”) in consultation with you,
including Bank of America and Wells Fargo Bank. It is understood and agreed that
Bank of America and MLPFS will have “lead left” placement on all marketing
materials relating to the Facilities and will perform the duties and exercise
the authority customarily performed and exercised by them in such role. All
capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Summaries of Terms.

2. Syndication. The Lead Arrangers intend to commence syndication of the
Facilities promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letters (as here

 

   2    Compass – Commitment Letter



--------------------------------------------------------------------------------

inafter defined), and the several commitments of the Commitment Parties
hereunder shall be reduced (a) in respect of the Bridge Facility,
dollar-for-dollar on a pro-rata basis as and when corresponding commitments are
received from the Bridge Lenders and (b) in respect of the Senior Credit
Facility, as determined by the Lead Arrangers after full subscription of the
$1.05 billion in commitments in respect of the Senior Credit Facility that are
not committed to by the Initial Senior Lenders hereunder, upon allocation of the
commitments thereunder, in each case pursuant to an amendment or amendment and
restatement of, or customary joinder to, this Commitment Letter (any such
amendment, amendment and restatement or joinder, a “Joinder”) or pursuant to the
Credit Documentation, whichever is earlier. The parties agree to cooperate in
good faith to execute and deliver Joinders promptly upon prospective lenders’
being identified, and, except in the case of prospective lenders specifically
identified in a writing agreed by you and us prior to the date hereof, as to
which such acceptance is hereby acknowledged and granted, accepted by the
Borrower, such acceptance not to be unreasonably withheld or delayed. With
respect to any syndication, assignment or participation other than through a
Joinder or pursuant to the Credit Documentation, the Initial Lenders shall not
be relieved, released or novated from their respective obligations hereunder
until the funding on the Closing Date has occurred (but without limiting the
Borrower’s acceptance of and obligation to execute and deliver Joinders as set
forth in the preceding sentence). Until the earlier of (x) the date that a
Successful Syndication (as defined in the Joint Fee Letter) is achieved and
(y) the date that is 60 days after the Closing Date (such earlier date, the
“Syndication Date”), you agree to assist, and to use your commercially
reasonable efforts to cause the Acquired Business and its subsidiaries to
assist, but in all instances subject to, and not in contravention of, the terms
of the Acquisition Agreement, the Lead Arrangers in achieving a syndication of
each such Facility that is satisfactory to the Lead Arrangers. Such assistance
shall include (a) your providing and causing your advisors to provide, and using
your commercially reasonable efforts to cause the Acquired Business, its
subsidiaries and its advisors (consistent with the terms of the Acquisition
Agreement) to provide, the Lead Arrangers and the Lenders upon request with all
information reasonably deemed necessary by the Lead Arrangers to complete such
syndication, including, but not limited to, information and evaluations prepared
by you, the Acquired Business and your and its advisors, or on your or its
behalf, relating to the Transaction (including the Projections (as hereinafter
defined)), (b) your using commercially reasonable efforts to assist the Lead
Arrangers in the preparation, within 30 days after the date hereof, of an
information memorandum with respect to each of the Facilities in form and
substance customary for transactions of this type (each, an “Information
Memorandum”) to be completed at least 30 days prior to the Closing Date and
other materials to be used in connection with the syndication of each such
Facility, (c) your using your commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arrangers benefit materially from your existing
lending relationships and the existing banking relationships of the Acquired
Business, (d) your using your commercially reasonable efforts to obtain, within
30 days after the date hereof, monitored public corporate credit or family
ratings of the Borrower after giving effect to the Transaction from Moody’s
Investors Service, Inc. (“Moody’s”) and Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc. (“S&P”) (collectively, the “Ratings”), (e) your
otherwise assisting the Lead Arrangers in their syndication efforts, including
by making your officers and advisors, and using your commercially reasonable
efforts to make the officers and advisors of the Acquired Business (consistent
with the terms of the Acquisition Agreement), reasonably available from time to
time to attend and make presentations regarding the business and prospects of
the Companies and the Transaction at one or more meetings of prospective Lenders
at times and locations mutually agreed upon and (f) using your commercially
reasonable efforts to ensure that prior to the Closing Date there will be no
competing issues of debt securities or bank credit financing (other than the
Senior Credit Facility, the Bridge Facility, the Notes and additional loans and
commitments under the Existing Credit Agreement as may be amended prior to the
Closing Date) by or on behalf of you, the Acquired Business or any of your or
its subsidiaries being offered, placed or arranged that could reasonably be
expected to materially impair the syndication of the Facilities (it being
understood that any indebtedness permitted under the Acquisition Agreement as in
effect on the date hereof shall not be subject to this clause (f)).
Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letters or any other letter agreement or other undertaking concerning
the

 

   3    Compass – Commitment Letter



--------------------------------------------------------------------------------

financing of the Transaction contemplated hereby, but without limiting your
obligations to assist with syndication efforts as set forth herein, it is
understood that in no event shall the successful completion of syndication of
the Facilities or the receipt of any ratings constitute a condition to the
availability or initial funding of the Facilities on the Closing Date.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders, and, with your consent (not to be
unreasonably withheld), any titles or roles offered to prospective Lenders. It
is understood that no Lender participating in the Facilities will receive
compensation from you in order to obtain its commitment, except on the terms
contained herein, in the Summaries of Terms, and in the Joint Fee Letter. It is
also understood and agreed that the amount and distribution of the fees among
the Lenders will be at the reasonable discretion of the Lead Arrangers in
consultation with you.

3. Information Requirements. You hereby represent, warrant and covenant that
(a) all written information, other than Projections (as defined below) and
information of a general economic or general industry nature, that has been or
is hereafter made available to the Lead Arrangers or any of the Lenders by or on
behalf of you or any of your representatives, taken as a whole, or by or on
behalf of the Acquired Business or any of its representatives, taken as a whole,
in connection with any aspect of the Transaction (the “Information”) is and will
be, when furnished and taken as a whole, complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading (in each case after giving effect to all supplements and
updates provided thereto) and (b) all financial projections concerning the
Companies that have been or are hereafter made available to the Lead Arrangers
or any of the Lenders by or on behalf of you or any of your representatives or
by or on behalf of the Acquired Business or its representatives (the
“Projections”) have been or will be prepared in good faith based upon reasonable
assumptions that are believed by the preparer thereof to be reasonable at the
time made and at the time such projections are delivered to the Lead Arrangers;
it being understood and agreed that such Projections are not to be viewed as
facts and that actual results during the period or periods covered by any such
Projections may differ significantly from the projected results, and no
assurance can be given that the projected results will be realized. You agree
that, if at any time prior to the later of the Closing Date and the Syndication
Date, any of the representations and warranties in the preceding sentence would
be incorrect in any respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement the Information and the Projections so that such
representations and warranties will be correct at such time. Solely as they
relate to matters with respect to the Acquired Business and its subsidiaries,
the foregoing representations, warranties and covenants are made to the best of
your knowledge. In issuing this commitment and in arranging and syndicating each
of the Facilities, the Commitment Parties are and will be using and relying on
the Information and the Projections without independent verification thereof.

You acknowledge that the Commitment Parties on your behalf will make available
Information Materials (as hereinafter defined) to the proposed syndicate of
Lenders by posting the Information, the Projections, the Summaries of Terms and
any additional summary of terms prepared for distribution to Public Lenders (as
hereinafter defined) (collectively, the “Information Materials”) on SyndTrak or
another similar electronic system. In connection with the syndication of the
Facilities, unless the parties hereto otherwise agree in writing, you shall be
under no obligation to provide Information Materials suitable for distribution
to any prospective Lender (each, a “Public Lender”) that has personnel who do
not wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to the Companies,
their respective affiliates or any other entity, or the respective securities of
any of the foregoing. You agree, however, that the Credit Documentation will

 

   4    Compass – Commitment Letter



--------------------------------------------------------------------------------

contain provisions concerning Information Materials to be provided to Public
Lenders and the absence of MNPI therefrom that are substantially identical to
the Existing Credit Agreement. Prior to distribution of Information Materials to
prospective Lenders, you shall provide us with a customary letter authorizing
the dissemination thereof.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Joint Fee Letter”)
and the separate fee letter addressed to you dated the date hereof from Bank of
America (the “Administrative Fee Letter” and together with the Joint Fee Letter,
the “Fee Letters”). You also agree to reimburse the Commitment Parties for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, the reasonable fees, disbursements and other charges of Shearman &
Sterling LLP, as counsel to the Lead Arrangers, the Senior Administrative Agent,
the Bridge Administrative Agent and the Initial Lenders (and one additional
counsel to each group of affected Indemnified Parties (as hereinafter defined)
that are similarly situated, taken as a whole, for any conflict of interest and,
if reasonably necessary, one local counsel in each relevant jurisdiction))
incurred in connection with the Facilities (not to include, for the avoidance of
doubt, the reasonable and documented fees, charges and other disbursements of
counsel for the administrative agent under the Existing Credit Agreement, which
shall be limited to McGuire Woods LLP, that are required to be reimbursed
pursuant to Section 10.04 of the Existing Credit Agreement), the syndication
thereof, the preparation of the Credit Documentation therefor and the other
transactions contemplated hereby (collectively, the “Expenses”); provided, that
you shall not be obligated to reimburse us for Expenses (other than fees,
charges and other disbursement of counsel) in excess of $150,000; and provided
further, that in the event the Closing Date does not occur, you shall not be
required to reimburse any fees, disbursements and other charges of Shearman &
Sterling LLP unless we promptly notify you when such fees, disbursements and
other charges exceed $150,000 in the aggregate and provide you weekly invoiced
updates thereafter. You acknowledge that we may receive a benefit from any of
such counsel in connection with unrelated matters, including without limitation,
a discount, credit or other accommodation, based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment Parties
and each of their affiliates, successors and assigns, and their respective
officers, directors, employees, agents, advisors and other representatives
(each, an “Indemnified Party”) from and against, and hold each Indemnified Party
harmless from, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, the reasonable fees, disbursements and other
charges of one legal counsel for the Administrative Agents, the Lead Arrangers
and the Initial Lenders (and one additional counsel to each group of affected
Indemnified Parties that are similarly situated, taken as a whole, for any
conflict of interest and, if reasonably necessary, one local counsel in each
relevant jurisdiction)) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) any aspect of the Transaction or any similar transaction and any of the
other transactions contemplated thereby or (b) the Facilities and any other
financings in connection with the Transaction, or any use made or proposed to be
made with the proceeds thereof (in all cases, whether or not caused or arising,
in whole or in part, out of the comparative, contributory or sole negligence of
the Indemnified Party); provided that the foregoing indemnity will not, as to
any Indemnified Party, apply to (i)(A) losses, claims, damages, liabilities or
related expenses to the extent they are found by a final, non-appealable
judgment of a court of competent jurisdiction to arise from the gross
negligence, willful misconduct or bad faith of the applicable Indemnified Party
or any Related Indemnified Party (as defined below), or (B) result from a claim
brought by the Borrower against an Indemnified Party for a material breach of
such Indemnified Party’s obligations under this Commitment Letter, the Fee

 

   5    Compass – Commitment Letter



--------------------------------------------------------------------------------

Letters or other Credit Documentation if the Borrower has obtained a final and
non-appealable judgment in its favor on such claims as determined by a court of
competent jurisdiction and (ii) any settlement entered into by such Indemnified
Party without your written consent (such consent not to be unreasonably
withheld, conditioned or delayed). In the case of any claim, litigation,
investigation or proceeding (any of the foregoing, a “Proceeding”) to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such Proceeding is brought by you, your equity holders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Transaction is consummated. You
also agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you, the Seller, the Acquired
Business or your or their subsidiaries or affiliates or to your or their
respective equity holders or creditors or any other person arising out of,
related to or in connection with any aspect of the Transaction, except to the
extent of direct (as opposed to special, indirect, consequential or punitive)
damages determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from (i) such Indemnified Party’s gross
negligence, bad faith or willful misconduct or (ii) a material breach of such
Indemnified Party’s obligations under this Commitment Letter, the Fee Letters or
other Credit Documentation, as found in a proceeding to which you are a party.
It is further agreed that the Commitment Parties shall only have liability to
you (as opposed to any other person), and that the Commitment Parties shall be
severally liable solely in respect of their respective commitments to the
Facilities, on a several, and not joint, basis with any other Lender.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct, actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnified Party or any of its affiliates, or any of their respective officers,
directors, employees, advisors, affiliates, agents or controlling persons as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. Notwithstanding any other provisions of this Commitment Letter to
the contrary, neither you nor any Indemnified Party shall be liable for any
indirect, special, punitive or consequential damages arising out of, in
connection with, or as a direct result of the Transaction or the other
transactions contemplated by this Commitment Letter, except that this shall not
limit your indemnification obligations set forth in this section. You shall not,
without the prior written consent of an Indemnified Party (which consent shall
not be unreasonably withheld), effect any settlement of any pending or
threatened Proceeding against an Indemnified Party in respect of which indemnity
could have been sought hereunder by such Indemnified Party unless (i) such
settlement includes an unconditional release of such Indemnified Party from all
liability or claims that are the subject matter of such Proceeding and (ii) does
not include any statement as to any admission.

For purposes hereof, a “Related Indemnified Party” of an Indemnified Party means
(1) any controlling person or controlled affiliate of such Indemnified Party,
(2) the respective directors, officers, or employees of such Indemnified Party
or any of its controlling persons or controlled affiliates and (3) the
respective agents of such Indemnified Party or any of its controlling persons or
controlled affiliates, in the case of this clause (3), acting at the
instructions of such Indemnified Party, controlling person or such controlled
affiliate, provided, that each reference to a controlled affiliate or
controlling person in this sentence pertains to a controlled affiliate or
controlling person involved in the negotiation of this Commitment Letter.

5. Conditions to Financing. The commitment of the Initial Senior Lenders in
respect of the Senior Credit Facility, the commitment of the Initial Bridge
Lenders in respect of the Bridge Facility and the undertaking of the Lead
Arrangers to provide the services described herein are subject solely to the
satisfaction of each of the conditions set forth in Annex III hereto and each of
the following conditions precedent: (a) (i) solely with respect to the Senior
Credit Facility, the negotiation, execution and delivery of definitive
documentation with respect to the Senior Credit Facility consistent with this
Commitment Letter, including the Documentation Principles (as defined in the
Senior Financing Sum

 

   6    Compass – Commitment Letter



--------------------------------------------------------------------------------

mary of Terms) and the Fee Letters and (ii) solely with respect to the Bridge
Facility, the negotiation, execution and delivery of definitive documentation
with respect to the Bridge Facility consistent with this Commitment Letter,
including the Documentation Principles and the Fee Letters (the definitive
documentation referred to in clauses (i) and (ii) collectively, the “Credit
Documentation”); and (b) solely with respect to the Senior Credit Facility, the
other conditions set forth in the Senior Financing Summary of Terms under the
heading “Conditions Precedent” and, solely with respect to the Bridge Facility,
the other conditions set forth in the Bridge Summary of Terms under the heading
“Conditions Precedent”. Notwithstanding anything in this Commitment Letter, the
Joint Fee Letter, the Administrative Fee Letter, the Credit Documentation or any
other letter agreement or other undertaking concerning the financing of the
Transaction to the contrary, (a) the representations and warranties the accuracy
of which shall be a condition to the availability of the Facilities on the
Closing Date shall be only (i) such representations made by or with respect to
the Acquired Business and its subsidiaries in the definitive agreement relating
to the Acquisition (including all schedules and exhibits attached thereto, all
Transaction Documents (as defined therein) and all documents in Agreed Form (as
defined therein), in each case, in the form approved by the Commitment Parties
pursuant to clause (ii) of Annex III hereto as in effect on the date hereof, the
“Acquisition Agreement”) as are material to the interests of the Lenders, but
only to the extent that you have or any of your affiliates has the right to
terminate your or its obligations under the Acquisition Agreement, or to decline
to consummate the Acquisition pursuant to the Acquisition Agreement, as a result
of a breach of such representations in the Acquisition Agreement (the
“Acquisition Agreement Representations”) and (ii) the Specified Representations
(as hereinafter defined), and (b) the terms of the Credit Documentation shall be
in a form such that they do not impair the availability of (i) the Senior Credit
Facility on the Closing Date if the conditions set forth in the section entitled
“Conditions Precedent” in the Senior Financing Summary of Terms are satisfied
and (ii) the Bridge Facility on the Closing Date if the conditions set forth in
the section entitled “Conditions Precedent” in the Bridge Summary of Terms are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrower (x) in the case of the Senior
Credit Facility, contemplated by the Senior Financing Summary of Terms, relating
to the absence of a court order (by a court of competent jurisdiction) in effect
on the Closing Date enjoining the Senior Lenders from funding the Senior Credit
Facility, (y) in the case of the Bridge Facility, contemplated by the Bridge
Summary of Terms, relating to the absence of a court order (by a court of
competent jurisdiction) in effect on the Closing Date enjoining the Bridge
Lenders from funding the Bridge Facility, and (z) in each case, relating to
corporate status, corporate power and authority to enter into the Credit
Documentation, due authorization, execution, delivery and enforceability of the
Credit Documentation, no conflicts of the Credit Documentation in any material
respect with material laws or charter documents, solvency of the Borrower and
its subsidiaries on the Closing Date on a consolidated basis after giving effect
to the Transaction (in substantially the form attached hereto as Exhibit A),
Federal Reserve margin regulations, the U.S.A. Patriot Act (with respect to the
Borrower), OFAC (with respect to the Borrower only, and in the form agreed with
the Arrangers on the date hereof), Investment Company Act and status of the
Facilities as senior debt. There shall be no conditions to closing and funding
not expressly set forth in this Section 5 or Annex III hereto and (i) solely
with respect to the Senior Credit Facility, the other conditions referenced in
the Senior Financing Summary of Terms under the heading “Conditions Precedent”
and (ii) solely with respect to the Bridge Facility, the other conditions
referenced in the Bridge Summary of Terms under the heading “Conditions
Precedent”.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letters and the contents hereof and thereof are confidential and, may not be
disclosed by you in whole or in part to any person or entity without our prior
written consent except (i) on a confidential basis to your affiliates, and your
or your affiliates’ officers, directors, employees, agents, attorneys,
accountants and other professional advisors in connection with the Transaction,
(ii) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process based on the reasonable advice of your legal counsel
(in which case you agree, to the extent practicable and not prohibited by
applicable law, to inform us promptly thereof),

 

   7    Compass – Commitment Letter



--------------------------------------------------------------------------------

and (iii) this Commitment Letter and the Fee Letters (redacted in a manner
reasonably satisfactory to us) may be disclosed on a confidential basis to the
Sellers and to the affiliates, board of directors, officers, directors,
employees, agents, attorneys, accountants and other advisors of the Acquired
Business in connection with the Transaction. Notwithstanding the foregoing,
(i) following your acceptance hereof, you may disclose the Summaries of Terms in
any offering memoranda relating to the Notes or in any syndication or other
marketing materials in connection with the Facilities, (ii) following your
acceptance of the provisions hereof and return of an executed counterpart of
this Commitment Letter to the Lead Arrangers as provided below, you may file a
copy of any portion of this Commitment Letter (but not the Fee Letters) in any
public record in which you are required by law or regulation on the advice of
your counsel to file it, (iii) you may disclose the Summaries of Terms to any
rating agency in connection with the Transaction to the extent necessary to
satisfy your obligations or the conditions hereunder and (iv) you may disclose
the aggregate fee amounts contained in the Fee Letters as part of Projections,
pro forma information or a generic disclosure of aggregate sources and uses
related to fee amounts related to the Transaction to the extent customary or
required in offering and marketing materials for the Senior Credit Facility, the
Bridge Facility and/or the Notes or in any public filing relating to the
Transaction.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (ii) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates
(including without limitation in the course of inspections, examinations or
inquiries by federal or state government agencies, regulatory agencies,
self-regulatory agencies and rating agencies), (iii) to the extent that such
information becomes publicly available other than by reason of disclosure in
violation of this agreement by the Commitment Parties, (iv) to the Commitment
Parties’ affiliates, and the Commitment Parties’ and their affiliates’
employees, officers, directors, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transaction and are informed of the confidential nature of such information and
instructed to keep such confidential information confidential, (v) for purposes
of establishing any defense available under state and federal securities laws
including without limitation a “due diligence” defense, (vi) to the extent that
such information is or was received by the Commitment Parties from a third party
that is not to the Commitment Parties’ knowledge subject to confidentiality
obligations to you, (vii) to the extent that such information is independently
developed by the Commitment Parties or (viii) to potential Lenders, participants
or assignees who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph or as otherwise reasonably acceptable to
you and each Commitment Party, including as may be agreed in any confidential
information memorandum or other marketing material). This paragraph shall
terminate on the date that is 18 months after the date hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
None of the Commitment Parties or the Lead Arrangers will use confidential
information obtained from you by virtue of the transactions contemplated by this
letter or their other relationships with you in connection with the performance
by the Commitment Parties and the Lead Arrangers of services for other
companies. The Commitment Parties agree that they will not furnish confidential
information obtained from you to any of their other customers and will treat
confidential information relating to the Companies and their respective
affiliates with the same degree of care as they treat their own confidential
information. The Commitment Parties further advise you that they will not make
available to you confidential information that they have

 

   8    Compass – Commitment Letter



--------------------------------------------------------------------------------

obtained or may obtain from any other customer. In connection with the services
and transactions contemplated hereby, you agree that the Commitment Parties are
permitted to access, use and share with any of their bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives any
information concerning the Companies or any of their respective affiliates that
is or may come into the possession of the Commitment Parties or any of such
affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) except as otherwise expressly
agreed in writing, the Commitment Parties have not assumed and will not assume
an advisory, agency or fiduciary responsibility in your or your affiliates’
favor with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether any of the Commitment Parties has
advised or is currently advising you or your affiliates on other matters) and
the Commitment Parties have no obligation to you or your affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth in this Commitment Letter and (vi) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Commitment Parties with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you and any guarantor, which information
includes your name and address and other information that will allow the
Commitment Parties, as applicable, to identify you and any guarantor in
accordance with the U.S.A. Patriot Act.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of Sections 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties are terminated prior
to the effectiveness of the Senior Credit Facility and funding of the Bridge
Facility and the provisions of Sections 4 and 6 (other than with respect to the
confidentiality of the Fee Letters and the contents thereof) shall, except with
respect to events or circumstances occurring prior to the execution of the
Credit Documentation, be superseded by the reimbursement, confidentiality and
indemnification provisions of the Credit Documentation upon the effectiveness
thereof.

8. Miscellaneous. This Commitment Letter and the Fee Letters may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letters by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”)

 

   9    Compass – Commitment Letter



--------------------------------------------------------------------------------

shall be effective as delivery of a manually executed counterpart thereof.
Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letters.

This Commitment Letter and the Fee Letters shall be governed by, and construed
in accordance with, the laws of the State of New York; provided, however, that
(i) the interpretation of the definition of Company Material Adverse Effect (as
defined in Annex III below) and whether or not a Company Material Adverse Effect
has occurred, (ii) the determination of the accuracy of any Acquisition
Agreement Representations and whether as a result of any inaccuracy thereof you
(or your affiliates) have the right to terminate your (or their) obligations
under the Acquisition Agreement, or to decline to consummate the Acquisition
pursuant to the Acquisition Agreement, and (iii) the determination of whether
the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement (the issues set forth in clauses (i), (ii) and (iii),
collectively, the “UK Law Issues”), in each case, shall be governed by, and
construed and interpreted solely in accordance with, the laws of England and
Wales, without regard to any other principles of conflicts of law. Each party
hereto hereby irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter, the Fee
Letters, the Transaction and the other transactions contemplated hereby and
thereby or the actions of the Commitment Parties in the negotiation, performance
or enforcement hereof. Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter, the Fee Letters, the
Transaction and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of process against you for any
suit, action or proceeding relating to any such dispute. Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.

This Commitment Letter, together with the Fee Letters, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and supersedes all prior agreements and understandings
relating to the subject matter hereof. No party has been authorized by the
Commitment Parties to make any oral or written statements that are inconsistent
with this Commitment Letter. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letters may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). Each
Commitment Party may assign its commitment hereunder, in whole or in part, to
any of its affiliates (provided that no such assignment to an affiliate shall
reduce the amount of such Commitment Party’s commitment hereunder) or, subject
to the provisions of Section 2 of this Commitment Letter, to any Lender. No Lead
Arranger shall assign its rights under this Commitment Letter or the Fee Letters
as a Lead Arranger in its capacity as such (other than to one of its affiliates)
without the prior written consent of each of the parties hereto (and any
purported assignment without such consent will be null and void).

 

   10    Compass – Commitment Letter



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letters by returning to us executed counterparts
of this Commitment Letter, the Fee Letters, and paying the fees specified in the
Joint Fee Letter to be payable upon acceptance of this Commitment Letter with
respect to the Facilities by wire transfer of immediately available funds to the
respective accounts specified by us, not later than 11:59 p.m. (New York City
time) on April 25, 2012, whereupon the undertakings of the parties with respect
to the Facilities shall become effective to the extent and in the manner
provided hereby. This offer shall terminate with respect to the Facilities if
not so accepted by you at or prior to that time. Thereafter, all commitments and
undertakings of the Commitment Parties hereunder will expire on the earliest of
(a) February 28, 2013, unless the Closing Date occurs on or prior thereto,
(b) the closing of the Acquisition without the use of the Senior Credit Facility
and the Bridge Facility and (c) the termination of the Acquisition Agreement in
accordance with its terms.

[The remainder of this page intentionally left blank.]

 

   11    Compass – Commitment Letter



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Robert LaPorte

  Name: Robert LaPorte   Title: Vice President MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED By:  

/s/ Peter C. Hall

  Name: Peter C. Hall   Title: Managing Director

Signature Page to Compass Commitment Letter



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Kirk Tesch

  Name: Kirk Tesch   Title: Director WELLS FARGO SECURITIES, LLC By:  

/s/ Andrew J. Gamble

  Name: Andrew J. Gamble   Title: Managing Director

Signature Page to Compass Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: WATSON PHARMACEUTICALS, INC. By:  

/s/ David Buchen

  Name: David Buchen  

Title: Executive Vice President, General Counsel

          and Secretary

Signature Page to Compass Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

BRIDGE LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:    Watson Pharmaceuticals, Inc. (the “Borrower”). Guarantors:    None
at closing. Thereafter, any domestic subsidiary of the Borrower that becomes a
guarantor of any of the Borrower’s publicly issued notes or bonds outstanding
from time to time or any of the Borrower’s private notes, loans or commercial
paper outstanding from time to time, in each case having a principal amount or
committed amount in excess of $100,000,000, and any other domestic subsidiary of
the Borrower designated by the Borrower as a guarantor of the obligations of the
Borrower under the Bridge Facility described below (any such subsidiary, a
“Guarantor”). Administrative Agent:    Bank of America, N.A. or an affiliate
thereof (“Bank of America”) will act as sole and exclusive administrative agent
for the Bridge Lenders (the “Administrative Agent”). Syndication Agent:    Wells
Fargo Bank, National Association (“Wells Fargo Bank”) will act as sole and
exclusive syndication agent for the Bridge Lenders. Lead Arrangers and   
Bookrunning Managers:    Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC will act as exclusive lead arrangers and exclusive
bookrunning managers for the Bridge Loans (in such capacity, the “Bridge Lead
Arrangers”). Bridge Lenders:    Bank of America and Wells Fargo Bank or
affiliates thereof (the “Initial Bridge Lenders”) and, subject to Section 2 of
the Commitment Letter, other financial institutions determined by the Bridge
Lead Arrangers in consultation with the Borrower (the “Bridge Lenders”). Bridge
Loans:    An aggregate principal amount of up to $6.0 billion of senior
unsecured bridge loans (the “Bridge Loans”), less (i) all reductions pursuant to
the Mandatory Prepayments and Commitment Reduction section below and (ii)
without duplication of clause (i) above, the aggregate gross proceeds of Notes,
the Senior Credit Facility or any other issuances of debt or disqualified equity
securities of the Companies (collectively, “Permanent Securities”) issued on or
prior to the Closing Date to the extent that the gross proceeds thereof are made
available to the Borrower on or prior to the Closing Date. The Bridge Loans will
be available to the Borrower in one drawing on the Closing Date.

 

   Annex I-1    Compass – Commitment Letter



--------------------------------------------------------------------------------

Ranking:    The Bridge Loans will be senior unsecured obligations of the
Borrower and rank pari passu in right of payment with or senior to all other
unsecured obligations of the Borrower. Purpose:    The proceeds of the Bridge
Loans, together with borrowings under the Senior Credit Facility and the
Existing Credit Agreement on the Closing Date, shall be used (i) to finance in
part the Transaction and (ii) to pay fees and expenses incurred in connection
with the Transaction. Interest Rate:    Interest shall be payable quarterly in
arrears at a rate per annum equal to three-month LIBOR plus the Applicable
Margin.    “Applicable Margin” shall initially be 150 basis points as of the
Closing Date, and will increase by an additional 50 basis points at the end of
each subsequent 90 day period for as long as the Bridge Loans are outstanding;
provided that the interest rate (excluding default interest) shall not exceed
the Total Cap (as defined in the Joint Fee Letter).    During the continuance of
a payment default, interest will accrue on the principal of the Bridge Loans at
a rate of 200 basis points in excess of the rate otherwise applicable to the
Bridge Loans, and will be payable on demand.    All calculations of interest
shall be made on the basis of actual number of days elapsed in a 360-day year.
Duration Fees:    The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Bridge Lenders, a duration fee on the dates and in the
amounts indicated below, calculated on the aggregate principal amount of the
Bridge Loans outstanding on such dates:      Date    (bps)    90 days after the
Closing Date    50.0    180 days after the Closing Date    100.0    270 days
after the Closing Date    150.0 Cost and Yield Protection:    Same as the Senior
Credit Facility. Maturity:    364 days after the Closing Date. Amortization:   
None. Optional Prepayments and    Commitment Reductions:    The Bridge Loans may
be prepaid, or the commitments in respect thereof may be reduced, without
premium or penalty, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment date
(if applicable). Mandatory Prepayments and    Commitment Reductions:    The
Borrower shall prepay the Bridge Loans, and prior to the Closing Date, the
commitments in respect thereof shall be automatically

 

   Annex I-2    Compass – Commitment Letter



--------------------------------------------------------------------------------

   reduced, without premium or penalty together with accrued interest to the
prepayment or purchase date, with (a) all net after-tax cash proceeds from
non-ordinary course sales of property and assets of the Borrower or any of its
subsidiaries after the Commitment Date (including sales or issuances of equity
interests, in each case to third parties, by subsidiaries of the Borrower (but
excluding sales of inventory or factoring of accounts receivable in the ordinary
course of business, and net cash after-tax proceeds from other sales of property
or assets of the Borrower) in an amount not to exceed $150.0 million, and, after
the execution and delivery of the Credit Documentation, other exceptions to be
agreed in the Credit Documentation), (b) all net cash proceeds from the issuance
or incurrence after the Commitment Date of additional debt of the Borrower
(including, when funded, the Senior Credit Facility) or any of its subsidiaries
other than drawings under the Existing Credit Agreement that are not
specifically designated by the Borrower for application (and actually applied on
the Closing Date) to finance a portion of the Transaction and, after the
execution and delivery of the Credit Documentation, certain debt permitted under
the Credit Documentation, and (c) all net cash proceeds from any issuance of
equity interest by, or equity contribution to, the Borrower, after the
Commitment Date, subject to exceptions to be agreed. Conditions Precedent:   
The borrowing under the Bridge Facility on the Closing Date will be subject only
to the conditions precedent expressly set forth in Section 5 of the Commitment
Letter and Annex III to the Commitment Letter. Credit Documentation:    Same as
the Senior Credit Facility. Representations and Warranties:    The Credit
Documentation will contain representations and warranties that are substantially
the same as those set forth in the Existing Credit Agreement, and consistent
with the Documentation Principles, plus (a) solvency of the Borrower and its
subsidiaries on the Closing Date on a consolidated basis after giving effect to
the Transaction, (b) U.S.A. Patriot Act (with respect to the Borrower), (c) OFAC
(with respect to the Borrower only and in the form agreed with the Bridge Lead
Arrangers on the date of the Commitment Letter) and (d) the absence of a court
order (by a court of competent jurisdiction) in effect on the Closing Date
enjoining the Bridge Lenders from funding the Bridge Facility. Affirmative
Covenants:    Same as the Senior Credit Facility plus a covenant for the
Borrower to pay all fees due and payable under the Fee Letters. Negative
Covenants:    Same as the Senior Credit Facility. Events of Default:    Same as
the Senior Credit Facility. Clean-up Period:    Same as the Senior Credit
Facility.

 

   Annex I-3    Compass – Commitment Letter



--------------------------------------------------------------------------------

Assignments and    Participations:    After funding under the Bridge Facility on
the Closing Date, but prior to the date that a Successful Syndication of the
Bridge Facility has been achieved, the Initial Bridge Lenders will be permitted
to make assignments to other entities selected in consultation with the
Borrower. Assignments after a Successful Syndication of the Bridge Facility has
been achieved or prior thereto by Lenders other than Initial Bridge Lenders
shall be permitted on the same terms as the Senior Credit Facility. Waivers and
Amendments:    Same as the Senior Credit Facility. Defaulting Lenders:    Same
as the Senior Credit Facility. Indemnification:    The Borrower will indemnify
and hold harmless the Administrative Agent, the Bridge Lead Arrangers, each
Bridge Lender and each of their affiliates and their officers, directors,
employees, agents and advisors from and against, and hold each harmless from,
all losses, liabilities, claims, damages or expenses arising out of or relating
to the Transaction, the Bridge Facility, the Borrower’s use of loan proceeds or
the commitments, including reasonable fees, disbursements and other charges of
counsel, which shall be limited to one counsel, and if necessary, one local
counsel in each appropriate jurisdiction and, solely in the case of a conflict
of interest, one special conflicts counsel to all affected indemnified persons,
taken as a whole, unless such losses, claims, damages, liabilities or expenses
are found by a final, non-appealable judgment of a court of competent
jurisdiction (i) to arise from the gross negligence, willful misconduct or bad
faith of the applicable indemnified person (or any controlling person or
controlled affiliate of such indemnified person, the respective directors,
officers, or employees of such indemnified person or any of their controlling
persons or controlled affiliates and the respective agents of such indemnified
person or any of their controlling persons or controlled affiliates acting at
the instructions of such indemnified person or a controlling person or such
controlled affiliate of such indemnified person), or (ii) to result from a claim
brought by the Borrower against an indemnified person for a material breach of
such indemnified person’s obligations under the Commitment Letter, the Fee
Letters or other Credit Documentation. Governing Law:    New York. Expenses:   
Same as the Senior Credit Facility. Counsel to Bridge Lead    Arranger:   
Shearman & Sterling LLP. Miscellaneous:    Each of the parties shall (i) waive
its right to a trial by jury and (ii) submit to exclusive New York jurisdiction.

 

   Annex I-4    Compass – Commitment Letter



--------------------------------------------------------------------------------

ANNEX II

SUMMARY OF TERMS AND CONDITIONS

SENIOR CREDIT FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

 

Borrower:    Watson Pharmaceuticals, Inc. (the “Borrower”). Guarantors:    None
at closing. Thereafter, any domestic subsidiary of the Borrower that becomes a
guarantor of any of the Borrower’s publicly issued notes or bonds outstanding
from time to time or any of the Borrower’s private notes, loans or commercial
paper outstanding from time to time, in each case having a principal amount or
committed amount in excess of $100,000,000, and any other domestic subsidiary of
the Borrower designated by the Borrower as a guarantor of the obligations of the
Borrower under the Senior Credit Facility described below (any such subsidiary,
a “Guarantor”). Administrative Agent:    Bank of America, N.A. (“Bank of
America”) will act as sole and exclusive administrative agent for the Senior
Lenders (as hereinafter defined) (the “Administrative Agent”). Syndication
Agent:    Wells Fargo Bank, National Association (“Wells Fargo Bank”) will act
as sole and exclusive syndication agent for the Senior Lenders. Co-Documentation
Agents:    One or more financial institutions selected by the Borrower will act
as co-documentation agents for the Senior Credit Facility (as defined below).
Lead Arrangers    and Bookrunning Managers:    Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“MLPFS”) and Wells Fargo Securities, LLC (“Wells Fargo
Securities”) will act as exclusive lead arrangers and exclusive bookrunning
managers for the Senior Credit Facility (in such capacities, the “Senior Lead
Arrangers”). Senior Lenders:    Bank of America, Wells Fargo Bank and, subject
to Section 2 of the Commitment Letter, other banks and financial institutions
determined by the Senior Lead Arrangers in consultation with the Borrower (the
“Senior Lenders”). Senior Credit Facility:    An aggregate principal amount of
up to $1.5 billion (which may be increased to $2 billion at the option of the
Borrower if the Senior Credit Facility is oversubscribed on or prior to the
Closing Date) will be available through a senior unsecured term loan facility
(the “Senior Credit Facility”), all of which will be available to the Borrower
in one drawing on the Closing Date.

 

   Annex II-1    Compass – Commitment Letter



--------------------------------------------------------------------------------

Purpose:    The proceeds of the borrowings under the Senior Credit Facility,
together with borrowings under the Existing Credit Agreement (as defined below)
and proceeds from the Bridge Facility or the Notes, shall be used to (i) finance
in part the Transaction and (ii) pay fees and expenses incurred in connection
with the Transaction. Interest Rates:    The interest rates per annum applicable
to the Senior Credit Facility will be, at the option of the Borrower (i) LIBOR
plus the Applicable Margin (as hereinafter defined) or (ii) the Base Rate plus
the Applicable Margin. The Applicable Margin means a percentage per annum to be
determined in accordance with the ratings based pricing grid referred to below.
   The Borrower may elect interest periods of one, two, three or six months (or,
if agreed to by all the Senior Lenders, nine or twelve months or a period of
shorter than 1 month) for LIBOR advances. Interest shall be payable at the end
of the selected interest period, but no less frequently than quarterly.   
“LIBOR” and “Base Rate” will be defined and calculated on a basis substantially
identical to the Existing Credit Agreement.    During the continuance of a
payment default, interest will accrue on the principal of any loan at a rate of
200 basis points in excess of the rate otherwise applicable to the outstanding
loans, and will be payable on demand. Ratings Pricing Grid:    The Applicable
Margin for LIBOR advances shall be the basis points per annum set forth in the
table below opposite the long term senior unsecured, non-credit enhanced debt
rating or, if none, the issuer rating or corporate credit rating of the Borrower
by S&P and Moody’s, in each case after giving effect to the Transaction (the
“Ratings”). In the event of a single-level split between the Ratings, the higher
Rating shall apply, and in the event of a multi-level split between the Ratings,
the Rating that is the midpoint between the two Ratings, or, if there is no such
midpoint, the Rating that is one level lower than the higher Rating, shall
apply. If either S&P or Moody’s does not have in effect a Rating, then the
Rating assigned by the other rating agency shall be used. In the event that no
Ratings are maintained for a reason other than such rating agency ceasing to be
in the business of rating corporate debt obligations, the highest pricing in the
grid shall apply. The Applicable Margin for Base Rate advances shall be 100
basis points less than the Applicable Margin for LIBOR advances.

 

   Annex II-2    Compass – Commitment Letter



--------------------------------------------------------------------------------

     Debt Rating   

Applicable Margin for Term Facility

LIBOR advances

   > A-/A3    L + 100.0 bps    BBB+/Baa1    L + 125.0 bps    BBB/Baa2    L +
150.0 bps    BBB-/Baa3    L + 175.0 bps    < BB+/Ba1    L + 200.0 bps      If
the rating system of Moody’s or S&P shall change or if either such rating agency
shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Senior
Lenders shall negotiate in good faith to amend the Applicable Margin to reflect
such changed
rating system (including, in such case, an amendment to replace Moody’s or S&P,
as
applicable, with another rating agency) or the unavailability of ratings from
such rating
agency and, pending the effectiveness of any such amendment, the Applicable
Margin shall
be determined by reference to the rating most recently in effect prior to such
change or
cessation. Calculation of Interest and Fees:    Other than calculations in
respect of interest at the Base Rate (which shall be made on the
basis of actual number of days elapsed in a 365/366 day year), all calculations
of interest and
fees shall be made on the basis of actual number of days elapsed in a 360-day
year. Cost and Yield Protection:    The Credit Documentation will contain cost
and yield protection provisions that are
substantially identical to those contained in the Existing Credit Agreement
(including with
respect to the Dodd-Frank Act and the Basel III Accord). Maturity:    Five years
after the Closing Date. Scheduled Amortization:    The Senior Credit Facility
will be subject to quarterly amortization of principal equal to 2.5%
of the original aggregate principal amount of the Senior Credit Facility, with
the balance
payable at final maturity. Optional Prepayments and      Commitment Reductions:
   The Senior Credit Facility may be prepaid at any time in whole or in part
without premium or
penalty, upon written notice, at the option of the Borrower, except that any
prepayment of
LIBOR advances other than at the end of the applicable interest periods therefor
shall be
made with reimbursement for any funding losses and redeployment costs of the
Senior
Lenders resulting therefrom. Each optional prepayment of the Senior Credit
Facility shall be
applied as directed by the Borrower (or in the absence of direction from the
Borrower, in the
direct order of maturity). The unutilized portion of any commitment under the
Senior Credit
Facility may be reduced permanently or terminated by the Borrower at any time
without
penalty. Conditions Precedent:    The borrowing under the Senior Credit Facility
on the Closing Date will be subject only to the
conditions precedent expressly set forth in Section 5 of the Commitment Letter
and Annex III
to the Commitment Letter.

 

   Annex II-3    Compass – Commitment Letter



--------------------------------------------------------------------------------

Credit Documentation:    The Credit Documentation shall be negotiated in good
faith, shall contain terms consistent with the terms set forth in this Senior
Financing Summary of Terms and, to the extent not provided in this Senior
Financing Summary of Terms, shall be substantially the same as that certain
Revolving Credit Agreement, dated as of September 16, 2011 (the “Existing Credit
Agreement”) among, the Borrower, the lenders party thereto from time to time,
and Bank of America, as administrative agent thereunder, with such changes to
the terms in the Existing Credit Agreement as may be mutually agreed. It is
understood and agreed that the Credit Documentation shall contain only those
payments, conditions to borrowing, representations, warranties, covenants and
events of default expressly set forth or referred to in this Senior Financing
Summary of Terms. The foregoing sentences are referenced herein as the
“Documentation Principles”. Representations and Warranties:    The Credit
Documentation will contain representations and warranties that are substantially
the same as those set forth in the Existing Credit Agreement, and consistent
with the Documentation Principles, plus (a) if the Senior Credit Facility is
used to finance in part the Acquisition, solvency of the Borrower and its
subsidiaries on the Closing Date on a consolidated basis after giving effect to
the Transaction, (b) U.S.A. Patriot Act (with respect to the Borrower), (c) OFAC
(with respect to the Borrower only, and in the form agreed with the Senior Lead
Arrangers on the date of the Commitment Letter), and (d) the absence of a court
order (by a court of competent jurisdiction) in effect on the Closing Date
enjoining the Senior Lenders from funding the Senior Credit Facility.
Affirmative Covenants:    The Credit Documentation will contain affirmative
covenants that are substantially the same as those set forth in the Existing
Credit Agreement (including defined terms used therein), and consistent with the
Documentation Principles. Negative Covenants:    The Credit Documentation will
contain negative covenants that are substantially the same as those set forth in
the Existing Credit Agreement (including defined terms used therein), and
consistent with the Documentation Principles. Financial Covenants:    Limited
to:   

•     A maximum Consolidated Leverage Ratio (to be defined, along with all other
related defined terms, including Consolidated EBITDA, in a manner substantially
the same as the Existing Credit Agreement and consistent with the Documentation
Principles), with covenant levels as follows: (i) 4.25:1.00 through December 31,
2013, (ii) 4.00:1.00 from January 1, 2014 through December 31, 2014, and (iii)
3.50:1.00 from January 1, 2015 through the date of maturity of the Senior Credit
Facility.

 

   Annex II-4    Compass – Commitment Letter



--------------------------------------------------------------------------------

  

•     A springing minimum net worth covenant that is substantially the same as
that set forth in the Existing Credit Agreement (including defined terms used
therein), and consistent with the Documentation Principles.

Events of Default:    The Credit Documentation will contain events of default
that are substantially the same as those set forth in the Existing Credit
Agreement (including defined terms used therein), and consistent with the
Documentation Principles. Clean-up Period:    If, during the five-day period
following the Closing Date (the “Cleanup Period”), a matter or circumstance
exists which constitutes a breach of the representations and warranties or a
breach of the covenants or a potential or actual event of default, that matter
or circumstance will not constitute an event of default; provided that (i) the
matter or circumstance does not constitute a Major Default (to be defined as
payment default, failure to preserve the Borrower’s existence, failure to
provide notice of default, breach of a negative covenant, cross-default,
insolvency proceeding, inability to pay debts, invalidity of the credit
agreement and change of control) or a default or an event of default incapable
of being cured, (ii) reasonable steps are being taken to cure that matter or
circumstance and (iii) such potential or actual event of default is cured or
otherwise ceases to exist within five days following the Closing Date. For the
avoidance of doubt, nothing in this section shall affect the Conditions
Precedent set forth above. Assignments and Participations:    Each Senior Lender
will be permitted to make assignments in minimum amounts to be agreed to other
entities approved by the Administrative Agent and, so long as no event of
default has occurred, the Borrower, which approval shall not be unreasonably
withheld or delayed; provided, however, that (i) no approval of the Borrower
shall be required in connection with assignments to other Senior Lenders or any
of their affiliates, (ii) the Borrower shall be deemed to have consented to any
such any such assignment unless it has objected thereto in writing within ten
business days of receiving notice thereof, and (iii) no approval of the
Administrative Agent shall be required in connection with assignments under the
Senior Credit Facility to other Senior Lenders or any of their affiliates. Each
Senior Lender will also have the right, without consent of the Borrower or the
Administrative Agent, to assign as security all or part of its rights under the
Credit Documentation to any Federal Reserve Bank. Senior Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged with respect to each assignment unless
waived by the Administrative Agent in its sole discretion.

 

   Annex II-5    Compass – Commitment Letter



--------------------------------------------------------------------------------

Waivers and Amendments:    The Credit Documentation will contain amendment and
waiver provisions that are that are substantially the same as those contained in
the Existing Credit Agreement. Defaulting Lenders:    The Credit Documentation
shall include customary “defaulting lender” provisions to be agreed.
Indemnification:    The Borrower will indemnify and hold harmless the
Administrative Agent, the Senior Lead Arrangers, each Senior Lender and each of
their affiliates and their officers, directors, employees, agents and advisors
from and against, and hold each harmless from, all losses, liabilities, claims,
damages or expenses arising out of or relating to the Transaction, the Senior
Credit Facility, the Borrower’s use of loan proceeds or the commitments,
including reasonable fees, disbursements and other charges of counsel, which
shall be limited to one counsel, and if necessary, one local counsel in each
appropriate jurisdiction and, solely in the case of a conflict of interest, one
special conflicts counsel to all affected indemnified persons, taken as a whole,
unless such losses, claims, damages, liabilities or expenses are found by a
final, non-appealable judgment of a court of competent jurisdiction (i) to arise
from the gross negligence, willful misconduct or bad faith of the applicable
indemnified person or any of such indemnified person’s officers, directors,
employees, agents and advisors, or (ii) to result from a claim brought by the
Borrower against an indemnified person for a material breach in bad faith of
such indemnified person’s obligations under the Commitment Letter, the Fee
Letters or other Credit Documentation. Governing Law:    New York. Expenses:   
The Borrower shall pay (a) all reasonable and documented out-of-pocket expenses
of the Administrative Agent associated with the preparation, execution, delivery
and administration of the Senior Credit Facility and any amendment or waiver
with respect thereto (including the reasonable fees, disbursements and other
charges of counsel, which shall be limited to the counsel identified in clause
(b) of this paragraph) and (b) all reasonable and documented out-of-pocket
expenses of the Senior Lenders (including the reasonable fees, disbursements and
other charges of counsel, which shall be limited to one counsel, and if
necessary, one local counsel in each appropriate jurisdiction and, solely in the
case of a conflict of interest, one special conflicts counsel to all affected
indemnified persons, taken as a whole) in connection with the enforcement of the
Senior Credit Facility.

Counsel to the

Administrative Agent:

   Shearman & Sterling LLP. Miscellaneous:    Each of the parties shall (i)
waive its right to a trial by jury and (ii) submit to exclusive New York
jurisdiction.

 

   Annex II-6    Compass – Commitment Letter



--------------------------------------------------------------------------------

ANNEX III

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.

The initial borrowing under each of the Facilities shall be subject to the
following conditions precedent (which shall be satisfied prior to or
substantively concurrent with the funding under the applicable Facility):

(i) There shall not have occurred a Company Material Adverse Effect. “Company
Material Adverse Effect” means a matter, event, development, change or
occurrence (a “Company Event”) either alone or in combination that occurs or
materialises in the period from the date the Acquisition Agreement is executed
and delivered to the Closing Date and results in, or can be reasonably expected
to result in, a material adverse effect on the business, results of operations
or the financial condition of the Group (as defined in the Acquisition Agreement
in the form approved by the Commitment Parties pursuant to clause (ii) below as
in effect on the date hereof) (taken as a whole); provided that no Company Event
to the extent it arises out of, in connection with or resulting from an External
Event (as defined in the Acquisition Agreement in the form approved by the
Commitment Parties pursuant to clause (ii) below as in effect on the date
hereof) shall be deemed to constitute or contribute to a Company Material
Adverse Effect.

(ii) The Acquisition shall have been or shall be, substantially simultaneously
with the initial borrowing, consummated in accordance with the terms of the
Acquisition Agreement without giving effect to any amendments, modifications,
supplements, waivers or consents by the Borrower or any of its affiliates
thereto that are materially adverse to the interests of the Lenders not approved
by the Lead Arrangers (which approval shall not be unreasonably withheld,
conditioned or delayed). It is understood and agreed that any reduction in price
(which, for the avoidance of doubt, shall not include any adjustment or decrease
to the purchase price pursuant to clauses (i) through (vi) of Section 3.1(a) or
Section 3.1(b) of the Acquisition Agreement in the form approved by the Lead
Arrangers below) shall be deemed to be materially adverse to the interest of the
Lenders; provided that a reduction in the purchase price of ten percent (10%) or
less shall not in and of itself be deemed material as long as the amount of the
reduction is applied to reduce the Bridge Facility and the Senior Credit
Facility on a pro rata basis. The Lead Arrangers acknowledge and agree that the
copy of the Acquisition Agreement delivered to the Lead Arrangers on April 25,
2012 at 5:02 P.M. (including the versions of the other Transaction Documents (as
defined therein) and documents in Agreed Form (as defined therein) most recently
delivered prior thereto) has been reviewed by and is satisfactory to the Lead
Arrangers.

(iii) The Borrower shall have delivered to the Administrative Agents a
certificate as to the financial condition and solvency of the Borrower (on a
consolidated basis, after giving effect to the Transaction and the incurrence of
indebtedness related thereto), in the form attached as Exhibit A hereto.

(iv) The Borrower shall have delivered to the Administrative Agents customary
(A) legal opinions in substantially the form of the legal opinions delivered in
connection with the closing under the Existing Credit Agreement, modified to
reflect the Senior Credit Facility or the Bridge Facility (as applicable) and
the Acquisition, (B) evidence of authority (including the incumbency of officers
executing the Credit Documentation), (C) corporate resolutions, (D) good
standing certificates, and (E) closing certificates regarding satisfaction of
the conditions precedent to funding of the applicable Facility.

 

   Annex III-1    Compass – Commitment Letter



--------------------------------------------------------------------------------

(v) The Borrower shall have delivered to the Lead Arrangers: (A) within 45 days
after the end of each fiscal quarter of the 2012 fiscal year, unaudited balance
sheets and related statements of operations and cash flows of the Borrower and
the Acquired Business for such fiscal quarter and for the elapsed period of the
2012 fiscal year and for the comparable periods of the prior fiscal year (the
“Quarterly Financial Statements”); (B) any additional audited and unaudited
financial statements for all recent, probable or pending acquisitions by the
Borrower and the Acquired Business that would be required to be filed in a Form
8-K, or would be if the Acquired Business were a reporting company under the
Securities Exchange Act of 1934; provided that the information in this clause
(B) shall only be required with respect to the Acquired Business to the extent
such information would be necessary for inclusion in a registration statement
under the Securities Act relating to the Notes; and (C) pro forma balance sheet
and related statement of operations of the Borrower for fiscal year 2011 and for
the latest four-quarter period ending with the latest fiscal quarter covered by
the Quarterly Financial Statements, in each case after giving effect to the
Transaction (the “Pro Forma Financial Statements”), promptly after the
historical financial statements for such periods are available, all of which
financial statements shall meet the requirements of Regulation S-X under the
Securities Act and all other accounting rules and regulations of the Securities
and Exchange Commission promulgated thereunder applicable to a registration
statement under the Securities Act on Form S-1 for the Borrower; provided that
the Borrower may satisfy its obligations to deliver financial statements under
this clause (v) by filing such statements with the SEC.

(vi) With respect to the Bridge Facility only, at least five consecutive
business days prior to the Closing Date (which five consecutive business-day
period, (1) if it has not ended on or before August 17, 2012, shall not commence
before September 5, 2012, (2) shall exclude July 5-6, 2012 and November 21-23,
2012 and (3) if it has not ended on or prior to December 18, 2012, shall not
commence prior to January 3, 2013), the Borrower shall have (A) provided to the
Commitment Parties one or more preliminary prospectuses, offering memoranda or
private placement memoranda (including all financial statements and other
information that would be required in a registration statement on Form S-1 for
an offering registered under the Securities Act, and at no time during such five
consecutive business-day period shall the financial information in such Offering
Document have become stale) relating to the Notes (the “Offering Document”),
(B) used commercially reasonable efforts to cause the independent registered
public accountants of the Borrower and, consistent with its obligations under
the Acquisition Agreement, the Acquired Business to render customary “comfort
letters” with respect to the financial information in the Offering Document, and
(C) caused the senior management and other representatives of the Borrower and,
in a manner consistent with the Acquisition Agreement, the Acquired Business, to
provide access in connection with due diligence investigations and to prepare
and participate in a customary “internet road show”.

(vii) All fees due to the Administrative Agents, the Lead Arrangers and the
Lenders pursuant to the Fee Letters and, to the extent invoiced at least two
business days prior to the Closing Date, all reasonable and documented expenses
to be paid or reimbursed to the Administrative Agents and the Lead Arrangers on
or prior to the Closing Date pursuant to the Commitment Letter, shall have been
paid, in each case, from the proceeds of the initial funding under the
applicable Facility. The Borrower shall have complied with all of its
obligations under the “Market Flex” provisions in Section 3 of the Joint Fee
Letter.

 

   Annex III-2    Compass – Commitment Letter



--------------------------------------------------------------------------------

(viii) To the extent requested at least 10 days prior to the Closing Date by the
Lead Arrangers, the Borrower shall have delivered the documentation and other
information with respect to the Borrower to the Administrative Agents that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the PATRIOT Act, prior to the Closing Date.

(ix) Solely in the case of the Senior Credit Facility, commitments shall have
been received from the Senior Lenders for the $1.05 billion of the Senior Credit
Facility not committed to by the Initial Senior Lenders.

(x) With respect to each Facility, the Borrower shall have provided to the Lead
Arrangers in respect of such Facility, not later than 30 days prior to the
Closing Date, an Information Memorandum for such Facility.

 

   Annex III-3    Compass – Commitment Letter



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SOLVENCY CERTIFICATE

[                    ], [            ]

The undersigned, [            ], the [            ] of [Name of West] (the
“Borrower”), is familiar with the properties, businesses, assets and liabilities
of the Borrower and is duly authorized to execute this certificate (this
“Solvency Certificate”) on behalf of the Borrower.

This Solvency Certificate is delivered pursuant to Section [    ] of the Credit
Agreement dated as of [            ], [            ] (the “Credit Agreement”;
terms defined therein unless otherwise defined herein being used herein as
therein defined) among the Borrower, each lender from time to time party thereto
(collectively, the “Lenders”) and [Bank of America, N.A.], as administrative
agent thereunder (in such capacity, the “Administrative Agent”).

As used herein, “Company” means the Borrower.

1. I, [    ], hereby certify that I am the [ ] of the Company and that I am
knowledgeable of the financial and accounting matters of the Company, the Credit
Agreement and the covenants and representations (financial or otherwise)
contained therein and that, as such, I am authorized to execute and deliver this
Solvency Certificate on behalf of the Company.

2. The undersigned certifies, on behalf of the Borrower and not in his
individual capacity, that he has made such investigation and inquiries as to the
financial condition of the Borrower as the undersigned deems necessary and
prudent for the purposes of providing this Solvency Certificate. The undersigned
acknowledges that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Solvency Certificate in connection with the making of
Loans under the Credit Agreement.

3. The undersigned certifies, on behalf of the Borrower and not in his
individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by the Borrower to be fair in light of the circumstances
existing at the time made; and (b) for purposes of providing this Solvency
Certificate, the amount of contingent liabilities has been computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Borrower and
not in his individual capacity, that, on the date hereof, before and after
giving effect to the Transactions (and the Loans made or to be made and other
obligations incurred or to be incurred on the Closing Date):

(i) the fair value of the property of the Company (including, for the avoidance
of doubt, property consisting of the residual equity value of the Company’s
subsidiaries) is greater than the total amount of liabilities, including
contingent liabilities, of the Company;

(ii) the present fair salable value of the assets of the Company (including, for
the avoidance of doubt, property consisting of the residual equity value of the
Company’s subsidiaries) is greater than the amount that will be required to pay
the probable liability of the Company on the sum of its debts and other
liabilities, including contingent liabilities;

 

   Exhibit A    Compass – Commitment Letter



--------------------------------------------------------------------------------

(iii) the Company has not, does not intend to, and does not believe (nor should
it reasonably believe) that it will, incur debts or liabilities beyond the
Company’s ability to pay such debts and liabilities as they become due (whether
at maturity or otherwise);

(iv) the Company does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted (and
reflected in the Projections) and are proposed to be conducted following the
Closing Date;

(v) the Company is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business; and

(vi) the Company is “solvent” within the meaning given to that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances.

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as [            ] of the
Borrower and not in his individual capacity.

 

Name:

 

 

Title:

 

 

 

   Exhibit A    Compass – Commitment Letter